Per Curiam.

The answer and the record of Accotnac County Court clearly shew that the plaintiff has mistaken her case. It has already been decided at law, and there is po case made for the interference of this Court. The injunction must be dissolved.
The next question was between the serjeant and the defendant about the expense of maintaining the plaintiff; and the Court held, clearly, that the defendant was bound for her expenses, as he might have retained her in his possession, upon complying with the conditions of the order, and avoided any expense,
Mr. Wickham then stated that he was not concerned in this case: but that a similar case had been so settled in the Court of Appeals against one of his clients.